Title: To Thomas Jefferson from Thomas Thompson, 8 December 1790
From: Thompson, Thomas
To: Jefferson, Thomas


Madeira, 8 Dec. 1790. He had the honor of being introduced to TJ on his arrival from France, yet supposes “the general tribute of Affection with which your Fellow Citizens celebrated your return, left but little opportunity to note the respects of a stranger.” Offers his services “as a zealous and faithfull Servant to the Public, in the capacity of Consul or Agent at Lisbon,” for which he deems himself fitted so far as “a competent knowledge of the language and springs of Action of the Portuguese Nation may be necessary; acquired during a residence of Seventeen years in mercantile business in this Island. And as the manner and language of the Spaniards and Portuguese assimilate, I shoud esteem an appointment to either Lisbon or Cadiz as a high honour. But from the influence of my friends with people high in Office at the Court of Lisbon, and my own personal connections, I shoud I think have it in my power to serve the Public better in that City.—The liberality of Virginia has number’d me among her Citizens for these last Seven years, where as a Planter I have thro’ the Medium of Taxes contributed my mite to the Public Revenue. I have not been  fortunate enough to render my Country any service, but pledge myself to exert my best endeavours to advance her interest and reputation.”
